RYAN, District Judge.
A libel in rem having been duly filed herein on September 24, 1945, by the United States of America, libelant, against SS Eiiropa, her engines, boilers, furniture, *13tackle, apparel, spare , parts, contents and property on board, the SS Europa being of about 49,746.25 tons gross registered and 20,425.10 net registered tons, approximate length 271.33 meters approximate beam 31.13 meters, depth of hold 14.63 meters, built at Hamburg, Germany, by Blohm & Voss in 1928, for the condemnation and forfeiture to the United States of America, libelant, of said vessel, her engines, etc. as lawful prize of war; and equipment,
It appearing from proofs and testimony, taken in praeparatorio and the reports of T. Catesby Jones, Prize Commissioner, that, prior to the filing of the libel herein, said vessel, her engines, etc., was on the 9th day of May, 1945, in the port of Bremerhaven, Germany, alongside the Kaiserhafen Dock, subdued, seized and captured by an attachment of United States sailors under the command of Lieutenant Richard O. Read, USNR, pursuant to instructions and by authority of the President of the United States and the United States Navy Department for the use of the United States Government ; and
It appearing that after the vessel was so captured Lieutenant Read was lawfully appointed her Prize Master and that, as such, he retained command, possession and control of the vessel until August 16, 1945, when he was relieved as Prize Master, by Captain Benjamin Franklin Perry who thereupon assumed command, possession and control of said vessel; and
It further appearing that Captain Perry and a prize crew brought the vessel to the United States into the port of New York at which time.the vessel, her engines, etc. was seized by the United States Marshal, Southern District of New York, and placed into the care, custody and control of T. Catesby Jones, one of the Prize Commissioners of this Court, and that thereafter by the order of this Court the vessel was turned over to the United States Navy De-. partment to be appropriated for the use and benefit of the United States upon compliance with the conditions imposed by law relating to prize; and
It further appearing that, at the time' of the aforesaid capture of the vessel, her engines, etc., she was owned by Deutshe Amerika Linie Gesellschaft, a German corporation, and flew the German flag and h.ad her .home port at Bremen, Germany, and that the said vessel was at the time of her capture under the control of the German Navy and was being, used for the housing of German military personal; that the port of Bremen where the Europa lay at the time of the capture was within a locality which, at that time, had been captured by the Armed Forces of the United States; and
It further appearing that a state of war between the United States of America and the Government of Germany, existed at the time of the Europa’s capture; and
It further appearing that due monition has been issued and due publication has been had pursuant to the laws of the United States and rules and orders of this; Court relating to prize as set forth in the order of this Court herein, dated and entered October 4, 1945, that a stipulation for value was duly filed by the United States of America and that no proper claim has been filed herein within the time for filing of claims or otherwise and the default of all persons, firms, corporations or individuals whatsoever has been duly noted on the return on October 26, 1945, of the monition issued herein and all or other further claims are in consequence forever barred;
Now, Therefore, on reading and filing the affidavit of Edward L. Smith, Special Assistant to The Attorney General, under date of the 15th of March, 1948, and upon the pleadings and proceedings heretofore had herein, and on motion of John F. X.McGohey, United States Attorney, and after due deliberation, it is
Ordered, adjudged and decreed that said SS Europa, her engines, boilers, furniture* tackle, apparel, spare parts, equipment, contents and property on board, more fully identified and described in the report of T. Catesby Jones, Prize Commissioner, dated October 3, 1945, heretofore filed herein, and the inventory, testimony, documents and exhibits therein identified and described and filed herein, be and.the said property fiereby is condemned and forfeited to the *14United States of America, libelant herein, as lawful prize of war; and it is further
Ordered, adjudged and decreed that all bonds, stipulations and undertakings filed herein by and on behalf of the libelant, United States of America, be and they hereby are cancelled and discharged of record.